                       UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF ALABAMA

In re                                                         Case No. 15-31920-BPC
                                                              Chapter 7
MUSINA S. MURRAY,

        Debtor.


                                          ORDER

        Debtor filed a Motion to Clarify Order (Doc. 109). Specifically, Debtor requested to
confirm whether certain property was included in the December 12, 2019 Order (Doc. 82)
related to Trustee’s Notice of Sale (Doc. 81). The Notice of Sale stated that Trustee intended
to sell “Trustee's beneficial interest in the Estate of Irving G. Gay, Sr., deceased, together
with any rights as beneficiary to any insurance policy on the life of Irving G. Gay, Sr. of the
Debtor in consideration of the payment of $34,500.00.” (Doc. 81). Trustee’s Notice
provided an objection deadline of December 9, 2019 and the December 12, 2020 Order
Granting Trustee’s Motion to Use, Sell, or Lease entered after no response was filed.
       Debtor’s Motion to Clarify came on for hearing on August 4, 2020. In accordance
with the ruling from the bench in open court, it is hereby
       ORDERED that Debtor’s motion is GRANTED. As no responses were filed to
Trustee’s Notice, an Order (Doc. 82) entered approving the sale of the beneficial interest in
the decedent’s estate together with any rights as beneficiary to any insurance policy.

        Done this 4th day of August, 2020.




                                                  Bess M. Parrish Creswell
                                                  United States Bankruptcy Judge

c:      Debtor
        Debora Palmer, Attorney for Debtor
        Carly B. Wilkins, Trustee




 Case 15-31920      Doc 112     Filed 08/04/20 Entered 08/04/20 16:22:06          Desc Main
                                 Document     Page 1 of 1
